BAKER, JUDGE:
Claimant brought this action for property damages to a vehicle and physical injuries which she received in an accident on February 2,1990, when she was operating her 1989 Bronco II, on County Route 9/1, in Logan County. This claim was bifurcated and this Court heard the claim on August 6, 1993, with respect to the issue of liability only.
Claimant alleges that respondent improperly maintained County Route 9/1, as it permitted mud and water to accumulate on the surface of the road from a bank adjacent to the road. This accumulation of mud, debris, and water was the cause of her accident, according to claimant.
Claimant testified that it was approximately 8:00 a.m. on the date of the accident when she proceeded on County Route 9/1 on her way to Holden Grade School. She was on her way *45back through the same area near the Whitman Grade School, when she felt her vehicle either hydroplaning or sliding on mud. When the vehicle slid to dry pavement, it rolled over, causing the damages to the vehicle and physical injuries to her. Claimant further testified that an adjacent property owner allowed mud and water from his property to clog a ditch line adjacent to County Route 9/1, causing mud and water to flow onto the surface of the road creating a hazardous condition which , in her opinion, was the proximate cause of her accident.
Sergeant David L. Townsend, a Deputy Sheriff with the Logan County Sheriffs Department, investigated this accident. He observed the scene of the accident and the fact that there was ice on the road. It was his opinion that mud, debris, and rocks were thrown on the road by the impact of claimant’s vehicle with the bank adjacent to the road. He estimated the speed of the vehicle at 40 miles per hour, and noted that the Whitman Grade School is posted as a school zone with a speed limit of 15 miles per hour.
The testimony of James Roberts, Maintenance Assistant from respondent’s Huntington Office, established that there were problems with mud slides from property adjacent to County Route 9/1 however; the are of the slide was approximately 400 feet form the Whitman Grade School, well beyond the scene of claimant’s accident. The evidence was that claimant’s vehicle came to rest approximately 250 feet from the entrance to the Whitman Grade School.
It appears to this Court that the claimant has failed to establish negligence on the part of the respondent in its maintenance of County Route 91. The claimant had observed mud on the surface of this road on prior occasions, although this Court is of the opinion that these conditions were not the proximate cause of her accident. Claimant was operating her vehicle at a high rate of speed without regard for the conditions then and there existing.
In view of the foregoing, this Court is of the opinion to and does deny this claim.
Claim disallowed.